Exhibit 10.6

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into this
18th day of August, 2005 (the “Effective Date”), between Surfect Technologies,
Inc., together with each of its parents, subsidiaries, affiliates, directors,
officers, and agents (collectively the “Employer”) on the one hand, and Thomas
Griego (“Employee”) on the other hand. The Employer and Employee are jointly
referred to as the “Parties.”

WHEREAS, the Employee has been employed by the Employer and held the position of
CEO and President previously and Chief Technology Officer since May 13, 2005;
and

WHEREAS, the Parties have mutually agreed to terminate their employment
relationship (the “Separation”); and

WHEREAS, the Parties desire to enter into this Agreement in order to set forth
their respective rights and obligations in connection with the Separation.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

1.             Separation. Employee’s voluntarily resignation is effective on
the close of business on June 6, 2005 (the “Separation Date”). Employer agrees
that, following the Separation Date and consistent with Employer’s policies and
practices, Employee will be paid any accrued and unused paid vacation, sick or
other leave time.

2.             No Additional Compensation. Except as set forth herein, Employee
agrees that Employee is not entitled to any other salary, bonus, severance,
stock options, reimbursement, benefit, interests or opportunities from the
Employer. Employee further agrees that the benefits and monetary payments
described herein are not required by the Employer’s policies and procedures and
that such benefits and payments are in addition to anything of value to which
Employee may have been eligible to receive by virtue of his employment and the
termination of his employment with the Employer.

3.             Consideration.

3.1           Consulting Agreement. In partial consideration for Employee’s
execution and delivery of this Agreement, Employer agrees to enter into a
consulting agreement with Employee for a fixed period of time. The duration of
the consulting agreement is for two (2) consecutive months and the corresponding
compensation will be paid in advance.

3.2            Stock Options. Pursuant to an Incentive Stock Option Agreement
between Employer and Employee (the “Option Agreement”) entered into pursuant to
the Surfect Technologies, Inc. Incentive Stock Option Plan (the “Option Plan”),
Employee has accrued a vested option to purchase 950,000 shares (700,000 under
option agreement issued December 2001 and 250,000 under option agreement issued
July 2004) of Employer’s common stock at an exercise price of $.022/share as of
June 1, 2005. In consideration for Employee’s execution and delivery of this
Agreement, Employer agrees to allow Employee to continue to vest per the terms
of the original option agreements. The parties hereto agree that there shall be
no amendment of

1


--------------------------------------------------------------------------------




the Surfect Technologies, Inc Incentive Stock Option Agreement dated December
17, 2001 by and between Employer and Employee without Employee’s written
consent.

3.3           Benefits. The Employer additionally agrees to pay Employee’s COBRA
Coverage for the month of June 2005 plus eighteen (18) additional months through
December 31, 2006.

3.4           Severance Pay. Employer shall pay to Employee one months’
severance pay in the amount of $14,583.00.

3.5           Debt Forgiveness.  Employer shall forgive those amounts owed to
Employer by Employee as set forth on Exhibit “A” hereto in partial consideration
for Employee’s execution and delivery of this Agreement.

3.6           GET Systems Premises. As partial consideration for the execution
of this Agreement, Employer shall provide to Employee or Employee’s assign
Griego Electrochemical Technologies, Inc., a New Mexico corporation (“GET”), lab
and work space at Employer’s location (the “Surfect Space”) without rent or
other charge through December 31, 2005. Usage of the Surfect Space shall be
restricted to normal business hours between Monday and Friday, and Employee must
seek pre-approval from Steve Anderson prior to entering the Surfect Space.
Beginning January 1, 2006, Employee’s privileges under this Section 3.6 shall
automatically cease, and continue only upon mutual agreement of the Parties.

3.7           E-mail As partial consideration for the execution hereof and the
agreements contained herein, Employer will provide to Employee a secure e-mail
address so long as Employee serves as a director of Employer.

4.             COBRA.  As required by the continuation coverage provisions of
Section 4980B of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), Employee shall be offered the opportunity to elect continuation
coverage under the group medical and dental benefit plans of the Employer for
Employee and Employee’s covered dependants (“COBRA Coverage”). Notwithstanding
Section 3.3 of this Agreement, any additional COBRA Coverage obtained by the
Employee shall be at Employee’s sole expense. Employee understands and agrees
that the Employer’s group medical and dental benefit plans may change after the
Separation Date, and that the existence and duration of Employee’s rights and/or
the COBRA rights of Employee’s eligible dependents may also be limited by
Section 4980 of the Code.

5.             Release and Waiver. Employee, for and on behalf of Employee and
each of Employee’s heirs, executors, administrators, personal representatives,
successors and assigns, hereby acknowledges full and complete satisfaction of
and fully releases and forever discharges the Employer, its subsidiaries and
their predecessors, successors, assignees, parent companies, members and their
affiliates, officers, directors, partners, employees, agents and attorneys, past
and present (collectively, the “Released Entities”), from any and all liability
on or for any and all charges, claims, controversies, actions, causes of action,
cross-claims, counterclaims, demands, debts, duties, sanctions, fines,
compensatory, liquidated damages, punitive or exemplary damages, consequential
or other damages, claims for costs, attorneys’ fees, sums of money, suits,
contracts, covenants, controversies, agreements, promises, responsibilities,
obligations and accounts of any nature whatsoever in law or in equity, direct or
indirect, both past and present and whether or not now or heretofore known,
suspected or unsuspected, or claimed against the

2


--------------------------------------------------------------------------------




Released Entities (collectively, “Claims”), through and including the date of
this Agreement, including, but not limited to, Claims arising out of or in any
way related to or based upon:

a.                                       Employee’s employment, involvement,
interest in or Separation from the Employer;

b.                                      Any and all claims in equity, tort or
contract, and any and all claims alleging breach of an express or implied, oral
or written, contract, policy manual or employee handbook;

c.                                       Any and all claims for reinstatement,
back pay, front pay, attorneys’ fees and any form of injunctive or other
equitable relief;

d.                                      Any alleged misrepresentation,
defamation, interference with contract, intentional or negligent infliction of
emotional distress, sexual harassment, negligence or wrongful discharge;

e.                                       Any federal, state or locate statute,
code, ordinance or regulation, including, but not limited to, the Age
Discrimination in Employment Act of 1987, as amended; and

f.                                      All rights afforded by any statute or
other law which limit the effect of a release with respect to unknown claims.

The Parties represent that they have not commenced and will not at any time
after execution of this Agreement commence any action, lawsuit, or other legal
proceeding or file any charge or complaint with any federal, state or local
agency against each other relating in any way to Employee’s employment or the
termination of his employment with Employer.

Employee understands the significance of this release of unknown claims and
Employee’s waiver of protection against a release of unknown claims, and
acknowledges and agrees that this waiver is an essential and material term of
this Agreement.

The Parties intend that the release set forth in this paragraph shall be
construed as broadly and generally as the law permits and that no reference
therein to a specific form of claim, statute or type of relief is intended to
limit the scope of this release and waiver. Employee acknowledges that if
Employee brings or attempts to bring a Claim against a Released Entity or seeks
to recover against a Released Entity in any Claim brought by a governmental
agency on Employee’s behalf, this release shall serve as a complete defense to
any such Claim.

6.             Confidentiality.

6.1           Confidentiality. Employee acknowledges that all proprietary
knowledge and information that he acquired in the course of his employment
relating to the Employer’s financial status, personnel policies and procedures,
business development activities, services, products, advertising, prices,
suppliers, supplier lists, customers, customer lists, customer needs and
requirements, marketing sources, projects, product designs, ideas, discoveries,
creations, developments, improvements, computer software, manufacturing and
processes are the valuable property of the Employer. From and after the
Effective Date, Employee shall maintain strictly confidential and shall not to
use, directly or indirectly, for the benefit of Employee or any third party
other than the Employer, any Confidential Information (as defined below), unless
he is required to disclose Confidential Information pursuant to the terms of a
valid and effective order issued by a court of competent jurisdiction or a
governmental authority. All physical items, including electronic media,
containing Confidential Information, including, without limitation,

3


--------------------------------------------------------------------------------




any business plan, know-how, collection methods and procedures, advertising
techniques, marketing plans and methods, sales techniques, documentation,
contracts, reports, letters, notes, any computer media, customer lists, project
files or information, employee and prospective employee files, and all other
information and materials of the Employer’s business and operations, shall
remain the exclusive and confidential property of the Employer and shall be
returned, along with any copies or notes Employee made thereof or therefrom, to
the Employer promptly upon execution of this Agreement. Employee further agrees
not to use any of the Confidential Information in any manner adverse to the
Employer or any of its employees, officers, directors, shareholders, agents or
affiliates, without the express prior written consent of the Employer, or
otherwise take any action which is prejudicial in any manner to the interests of
the Employer in preserving the Confidential Information. Employee acknowledges
that nothing in this Agreement alters his obligations contained in the prior
written agreement with the Employer relating to non-disclosure of Confidential
Information, executed by Employee on December 1, 2004. Employee hereby
specifically reaffirms all such obligations.

6.2           Confidential Information.  “Confidential Information” means all
information not available to the general public and not generally known in the
industry, without regard to form, related to the Employer’s business, that was
developed or acquired in the course of Employee’s employment. Such information
shall include, but is not limited to: (a) any financial, business, planning,
operations, services, potential services, products, potential products,
technical information, intellectual property, trade secrets and/or know-how, as
well as project, production, purchasing, marketing, sales, personnel, customer,
supplier, or other information of the Employer or its customers; (b) any papers,
data, records, processes, methods, techniques, systems, models, samples,
devices, equipment, compilations, invoices, customer lists, project information,
employee and prospective employee files, or documents of the Employer; (c) any
confidential information or trade secrets of any third party provided to the
Employer in confidence or subject to other use or disclosure, restrictions, or
limitations; (d) any information regarding the Released Parties; and (e) any
other information, written, oral or electronic, which pertains to the Employer’s
affairs or interests or with whom or how the Employer does business, whether
existing now or at some time in the future, whether pertaining to current or
future projects or developments, and whether accessed during, prior to, or after
Employee’s tenure or association with the Employer. The Employer acknowledges
and agrees that Confidential Information shall not include information in the
public domain.

6.3           Confidentiality of this Agreement. Subject to Section 6.2, each
Party agrees that he/it will strictly maintain the confidentiality of the
existence and terms of this Agreement, except that he/it may disclose the
existence and the terms of this Agreement (a) if required by order of a court of
competent jurisdiction, (b) if agreed to in writing by the other Party hereto,
(c) to his legal, tax and accounting advisors, and may provide a copy of this
Agreement to such advisors; provided, however, that each Party instructs such
Party’s advisors that the matters contained herein are confidential and that any
disclosure by them to a third person would be improper and could constitute a
breach of this Agreement.

7.             Survival of Agreements. Employee understands and agrees that
certain provisions of the Employee Confidential Information and Inventions
Agreement, executed by Employee on September 24, 2001 (collectively,
“Noncompetition and Termination Provisions”), by their terms survive and
continue in full force and effect beyond the Separation Date. Employee reaffirms
all obligations, duties, and agreements made in each of the Termination
Provisions.

4


--------------------------------------------------------------------------------




8.             Non-Compete; Non-Solicitation; Non-Disparagement.

8.1           Non-Compete. From and after the Effective Date and through and
including the first anniversary thereof, Employee shall not compete, directly or
indirectly, with the Employer in the specific market area of semiconductor
assembly and packaging with electrochemical technology (the “Employer’s
Business”) (including, but not limited to, accepting employment with, consulting
for or otherwise providing assistance in any manner to any company, entity or
person that engages in the Employer’s Business. The geographic scope of
Employee’s non-compete obligation is worldwide.

8.2           Non-Solicitation. From and after the Effective Date and through
and including the first anniversary thereof, Employee shall not (a) solicit,
encourage, or take any other action which is intended to induce any other
employee, customer or vendor of the Employer to terminate his/her employment,
contract or arrangement with the Employer, (b) interfere, in any manner, with
the contractual, employment or other relationship between the Employer and any
employee, customer or vendor of the Employer, or (c) either directly or
indirectly, make known to any person, firm, corporation or other legal entity
the names or addresses of any of the customers, clients or vendors of the
Employer or any other information pertaining to them, and shall not solicit,
divert, take away, or attempt to solicit, divert, or take away any of the
current customers, clients or vendors of the Employer or any person or legal
entity that was a customer, client or vendor of the Employer at any point dining
Employee’s employment with the Employer, either for Employee or for any other
person, firm, corporation, or other legal entity. Employee hereby specifically
reaffirms all such obligations.

8.3           Non-Disparagement. The Parties agree they shall not disparage,
criticize, or make any statements, written or verbal, that are or that could be
construed to be negative regarding each other

9.             No Re-Employment. Excluding only Employee’s continued service as
Chairman of the Employer’s Board of Directors and the Consulting Agreement
executed concurrently herewith, the Employee forever waives and relinquishes any
and all claim, right, or interest in reinstatement or future employment that he
presently has or might in the future have with the Employer, its parents,
successors, purchasers, subsidiaries, affiliates, shareholders or assigns. The
Employee agrees and understands that in the event he does apply for employment
with the Employer in the future, his employment application need not be
considered by the Employer.

10.           Return of Corporate Property. On or before the Effective Date,
Employee shall return to Employer, in good working order to the extent
applicable:

10.1         all originals and copies of any including business records, files,
customer lists, project documents or other documents of any kind, including but
not limited to, spreadsheets, correspondence, engineering, cad files,
calculations and business plans, belonging to, or related to, the Employer which
are or were subject to his access, custody or control, regardless of the sources
from which such records were obtained;

10.2         all keys, security passes, Employer identification and other means
of access to the Employer’s offices, and other facilities, except as necessary
for Employee to enter and use the portion of Employer’s facility allocated to
GET;

5


--------------------------------------------------------------------------------




10.3         any and all cell phones, computer hardware, equipment, software,
tools, product, credit cards, belonging to the Employer, including any and all
program and/or data disks, manuals and all hard copies of Employer information
and data, and shall disclose to the Employer any and all passwords utilized by
Employee with regard to the Employer’s computer(s), hardware and software so
that the Employer has immediate, full and complete access to all of the
Employer’s data and information stored, used and maintained by Employee or to
which Employee had access;

10.4         all Confidential Information (as defined in Section 6.2); and

10.5         specifically excluded from the provisions of this Section 10 are
certain assets belonging to Employee and/or GET that are located on Employer’s
premises and described on Exhibit B hereto.

11.           Attorneys’ Fees. In the event it shall become necessary for the
Employer or Employee to take action of any type whatsoever to enforce the terms
of this Agreement, the prevailing party in any such action shall be entitled to
recover all attorneys’ fees, costs, and expenses, including all out-of-pocket
expenses that are not taxable as costs, incurred in connection with any such
action, including any negotiations, mediations, arbitrations, litigation and
appeal.

12.           Knowing Agreement. The Parties represent that he or it has read
this Agreement, has been given an opportunity to discuss the terms with their
respective attorneys or tax advisors, and understands each of its terms.
Employee further represents that he is entering into this Agreement and
executing this Agreement knowingly, voluntarily, and willingly.

13.           Construction. The Parties agree that they have each reviewed this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not apply to the interpretation
of this Agreement.

14.           Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be impaired thereby.

15.           Complete Agreement; Inconsistencies. Notwithstanding the
Noncompetition and Termination Provisions referenced in paragraph 7, this
Agreement constitutes the complete agreement between the Parties, and supersedes
any and all prior contracts, understandings, commitments, arrangements, and
agreements, whether written or oral, express or implied. The provisions of this
Agreement may be amended and waived only with the prior written consent of each
of the Parties.

16.           Effect of Headings. The subject headings of the paragraphs of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.

17.           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same Agreement.

6


--------------------------------------------------------------------------------




18.           Successors and Assigns Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Employer, each of the Party’s respective successors and assigns,
the Released Entities and the Released Persons.

19.           Authority of Parties. The Parties represent they have the
requisite authority to enter into this Agreement.

20.           Governing Law and Forum. All questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and construed in accordance with the laws of the State of New Mexico. Any action
arising out of or relating to this Agreement, or any of its terms, shall be
filed only within the courts of the State of New Mexico.

21.           Indemnification and Release. Employer hereby releases Employee and
agrees to defend, indemnify and hold Employee harmless from any and all
liability on or for any and all charges, claims, controversies, actions, causes
of action, cross-claims, counterclaims, demands, debts, duties, sanctions,
fines, compensatory or liquidated damages, punitive or exemplary damages,
consequential or other damages, claims for costs, attorney’s fees, sums of
money, suits, contracts, covenants, agreements, promises, responsibilities,
obligations, litigation expenses, court costs, judgments, fines or amounts paid
in settlements and accounts of any nature whatsoever in law or in equity, direct
or indirect, both past and present, and whether or not now or heretofore known,
suspected or unsuspected, or claimed against the Employee (“Claims”) by
Employer, any investor or any third party, arising prior to the date of this
Agreement out of or in any way related to or based upon Employee’s actions as a
director and officer of Employer to the fullest extent permitted by applicable
law. The indemnification provided for herein shall be the broadest corporate
indemnification allowed pursuant to 1978 NMSA Section 53-11-4.1 (1987) or any
successor statute or law or by common law or equity. Notwithstanding the
foregoing, to the extent, if at all, that this Agreement is deemed to be within
the meaning of Section 56-7-1 NMSA 2003 as amended from time to time, it shall
not be construed to indemnify the indemnitee from his own negligence, acts or
omissions, but shall be limited to liability, damages, losses or costs caused
by, or arising out of, the acts or omissions of the indemnitor and its officers,
employees, or agents.

22.           Acknowledgment under the ADEA. This is an important legal
document. Employee its advised to consult with an attorney before signing this
Agreement. Employee is advised that Employee has 21 days after receiving this
Agreement to consider it. If Employee chooses to agree to the terms of this
Agreement, Employee must sign and return this Agreement to the Employer within
twenty one (21) days of Employee’s receipt of this Agreement. If Employee signs
this Agreement, Employee will then have the right to revoke this Agreement by
delivering written notice of revocation to counsel for the Employer, but such
notice must be received within seven (7) days after the date Employee signed
this Agreement. The signed Agreement and/or any notice of revocation must be
delivered to:

Perry E. Bendickson, Esq.

Brownstein Hyatt & Farber, PC

201 Third Street, N.W., Suite 1500

Albuquerque, NM 87102

7


--------------------------------------------------------------------------------




If this Agreement is not signed and delivered to counsel for the Employer within
the twenty-one (21) day period, or if it is revoked within the seven (7) day
period, neither Employee nor the Employer will have any rights or obligations
under this Agreement. This Agreement is binding upon and shall inure to the
benefit of Employee, the Employer and the Employer’s successors and assigns. By
signing this Agreement, the Parties represent that they have read and understand
it, that they have discussed it or had an opportunity to discuss it with their
respective attorneys, and that they enter into it knowingly and voluntarily.

WHEREFORE, the Parties voluntarily enter into this Agreement by affixing their
signatures hereunto on the date set forth below.

 

8/25/2005

 

 

/s/ Thomas Griego

 

Date

 

Employee Name: Thomas Griego

 

 

 

 

 

 

 

 

Surfect Technologies, Inc.

 

 

 

 

 

 

8/25/2005

 

 

By:

/s/ Steven Anderson

 

Date

 

Name: Steven Anderson

 

 

Title: President and CEO

 

8


--------------------------------------------------------------------------------




EXHIBIT “A”

 

 

 

Amount

 

8/25/2004

 

Personal use of Company CC

 

105.00

 

10/27/2004

 

Personal use of Company CC

 

251.31

 

11/24/2004

 

Personal use of Company CC

 

1,619.54

 

11/24/2004

 

Personal use of Company CC

 

66.30

 

12/20/2004

 

Personal use of Company CC

 

376.47

 

12/20/2004

 

Personal use of Company CC

 

732.69

 

12/31/2004

 

Personal use of Company CC

 

1,653.59

 

1/11/2005

 

Loan to officer

 

8,000.00

 

1/31/2005

 

Personal use of Company CC

 

1,049.96

 

2/24/2005

 

Loan to officer

 

2,500.00

 

2/25/2005

 

Loan to officer

 

2,500.00

 

2/25/2005

 

Personal use of Company CC

 

1,298.47

 

2/28/2005

 

Offset Loan fr Officer Amount

 

(5,093.89

)

5/31/2005

 

Repayment thru payroll deduction

 

(500.00

)

 

 

 

 

14,599.44

 

 

9


--------------------------------------------------------------------------------




 

EXHIBIT “B”

 

·                                          Gift Dell Workstation located at GET
Systems

·                                          Return one of two SolidWorks License
to GET Systems – Surfect has prepaid maintain on license thru December 31, 2005.
After that time it will be up to GET to continue maintenance.

·                                          Exchange two (2) Sony Vaio notebooks
and Dell laser copier for second SolidWorks seat original purchased by GET
Systems that will be retained by Surfect.

 

10


--------------------------------------------------------------------------------